Citation Nr: 1719724	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  07-01 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to April 24, 2014, for a total disability rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously before the Board in May 2012, January 2013, March 2014, and March 2015.  In the March 2015 decision, the Board denied the claim for increased staged ratings for PTSD, but remanded the TDIU claim for additional development.  The TDIU issue was remanded again in April 2016.

In December 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.

In July 2014, the RO issued a rating decision which granted, in pertinent part, a total disability rating based upon individual unemployability due to service-connected disability (TDIU rating), effective April 24, 2014.  The Veteran continues to seek an earlier effective date for this award. 


FINDINGS OF FACT

1.  The Veteran is currently service-connected for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from February 1, 2010 through June 29, 2011; 50 percent disabling from June 30, 2011 through March 23, 2014; and 70 percent disabling since March 24, 2014.  

2.  The schedular requirements for a grant of TDIU were not met until March 24, 2014. 

3.  The record does not reflect that it was factually ascertainable prior to April 24, 2014, that the Veteran was unemployable due to his service-connected PTSD.

CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to April 24, 2014, for the grant of entitlement to a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no argument concerning the notice provided in this case.  See Scott v. McDonald,      789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the Board finds that the duty to assist a claimant has been satisfied       and actions requested in prior remands accomplished.  The Veteran's available service records, post service treatment records, Social Security Records, and VA examination reports and medical opinions are on file.  An attempt to obtain the Veteran's vocational rehabilitation file was made, but the RO was informed in November 2016 that the Veteran's vocational rehabilitation folder had been destroyed in March 2008, and was no longer available for review.  The Veteran     was informed of this situation the following day, and a request for alternative    records was made.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.    See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and      not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran was also afforded a Board video conference hearing in December 2013.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board is mindful that, in a case such as this, where some government records are unavailable, there is a heightened obligation to explain the findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Earlier Effective Date for a TDIU Rating

The Veteran seeks an effective date earlier than April 24, 2014, for the award of a TDIU rating.  The Board notes that rating decisions in March 2009 and June 2010 denied the Veteran's claim for a TDIU, and those decisions were not appealed.  See Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (VA has the power to bifurcate a single claim and adjudicate different theories separately).  The TDIU issue was considered by the January 2013 Board decision to have again been raised in January 2013 correspondence, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and was thereafter incorporated into the Veteran's appeal for a higher rating for his PTSD. 

Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  In this context, the law provides that the effective date of the award "shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2). 

In this case, the Board need not address which of the TDIU claims is controlling in this case as the preponderance of the competent, credible, and probative evidence is against a finding that the Veteran was unemployable due to PTSD prior to April 24, 2014.  
 
A TDIU rating may be awarded, where a veteran's scheduler rating is less than total, if evidence is received to show that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Normally, consideration is given to a TDIU rating if the veteran has a single service-connected disability ratable at 60 percent or more, or if he has two or     more such disabilities with a combined rating of 70 percent or more, with at least one disability ratable at 40 percent or more.  38 C.F.R. § 4.16(a).  However, failure to satisfy these percentage standards is not an absolute bar to an award of a TDIU rating.  38 C.F.R. § 4.16(b).  Rather, "[i]t is the established policy of [VA] that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) or this section."  Id.

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating  in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is service-connected for PTSD, evaluated as 30 percent disabling prior to June 30, 2011 (exclusive of a temporary total rating assigned from December 9, 2009 to February 1, 2010); 50 percent disabling from June 30, 2011 through March 23, 2014; and 70 percent disabling since March 24, 2014.  He has no other service-connected disabilities.  Therefore, prior to March 24, 2013, he does not meet the schedular rating criteria for a TDIU rating. 38 C.F.R. § 4.16(a). 

The Board notes that it appears the March 24, 2014 effective date was erroneous, as the July 22, 2014 supplemental statement of the case noted the 70 percent rating should be from the date of VA examination, April 24, 2014.  Likewise, the rating decision from that same date noted the increased rating to 70 percent was warranted based on that VA examination.  Thus, it appears the assignment of March 24, rather than April 24, was a typographical error.  However, although the Board will not disturb the erroneous effective date as it is favorable to the Veteran, the Board is    not required to accept an erroneous favorable determination of the RO.  McBurney v. Shinseki, 23 Vet. App. 136, 139 (2009) ("[T]he Board, as the final trier of fact, is not constrained by favorable determinations below."). 

Based on a review of the record, the Board finds that the Veteran's service-connected PTSD does not render him unable to secure or follow substantially gainful employment prior to April 24, 2014.  In making this determination,            the Board finds that the Veteran has provided unreliable, misleading, and/or exaggerated information concerning the symptomatology of his service-connected PTSD, and his assertions in support of his claim for an earlier effective date for his TDIU rating are not credible.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not ignore   a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright, v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, both VA and social security administration (SSA) examiners have called into question the Veteran's credibility.  A January 2006 VA examiner noted that the Minnesota Multiphasic Personality Inventory (MMPI-2), produced an "extremely exaggerated" response set, and found that malingering cannot be ruled out in this case.  The report shows that it was the "examiner's opinion [that] he could be exaggerating and even malingering some of his [symptoms]," but giving the Veteran the benefit of the doubt, he does have a mild PTSD.  In August 2007,      a VA examiner noted that the Veteran's credibility was questioned based on his different reports of symptoms from meeting to meeting, and because he neglected   to report a number of major issues such as substance abuse, history of legal involvement, and other details.  In October 2007, following a functional capacity examination, an SSA examiner found that the Veteran's allegations were not wholly supported by the evidence of record.  Similarly, in a January 2009 report, an SSA psychological evaluator noted that valid results on mental status examination could not be obtained because the Veteran did not put forth much effort and refused to attempt many of the tasks.  The SSA evaluator diagnosed rule out malingering       and features of PTSD, in addition to other diagnoses.  It was again noted that the Veteran's unwillingness to participate in the examination suggests malingering.

The Board also observes inconsistencies of record provided by the Veteran regarding his occupational, legal, marital, and substance abuse history.  For instance, during one of the Veteran's initial VA mental health treatment visits in March 2004, the Veteran reported that he lost his job as security guard after a background check disclosed a prior felony in 1991 (which the Veteran stated was actually his brother using his identity).  However, during the January 2006 VA examination, the Veteran stated that he last worked as a security guard for four months but was unable to get along with others, had difficulty accepting supervision, and had an overbearing supervisor who showed favoritism.  He then reported in February 2006 that he was financially supporting himself through pick-up work and car auction sometimes, suggesting that he was still working in some capacity.  Then, in contrast to earlier reports, during a January 2009 SSA evaluation, the Veteran reported that he quit his job as security guard in 2003 because of pain and because the job required him to walk and climb stairs.  During an April 2014 VA examination, the Veteran reported that he left work in 2003 because of outbursts at work.  Also related to occupational history, the Board notes that while the Veteran reported to the April 2014 VA examiner that his longest held job was in security for five years, in an earlier     August 2004 statement to VA, the Veteran reported that the longest job he held      was in security for 10 years.

The Veteran has also provided inconsistent statements regarding his history of substance use and abuse.  For instance, during March 2004 VA treatment, the Veteran denied drug or alcohol problems, but did admit to a history of marijuana use while in Vietnam.  During an August 2007 VA examination, the Veteran   denied drug use other than marijuana at the age of 17.  During a January 2009 SSA evaluation, the Veteran also stated that he quit all alcohol use 40 years prior, and during July 2011 VA treatment, he stated that he quit illicit drug use 35 years prior and in the past year, never had a drink containing alcohol.  However, during an August 2004 VA treatment, he reported a history of crack cocaine use, but was  clean since July.  In May 2005, he reported that he drinks a 12-pack a week, and in August 2005, he stated he drinks three beers a day.  In this regard, in July 2005, it was noted that the Veteran tested positive for alcohol twice while participating in a VA substance abuse treatment program in August 2004.  Additionally, the August 2007 VA examiner noted that the record contained positive toxicology screens for cocaine, and in June 2010, he reported sobriety from cocaine since "2005 or 2006."

Regarding his legal past, the Veteran denied any legal history to the August 2007 VA examiner.  However, during his January 2006 VA examination, he reported  that he was arrested in 2003 for jumping on his wife, and in November 2006, he requested that a substance abuse form for alcohol and drugs be filled out for his probation officer.  Similarly, regarding his marital history, the record shows some inconsistencies.  For instance, in January 2006 the Veteran reported that he had been married twice, and in January 2009 he reported he had been married four times.  In May 2010, the Veteran reported that he was separated from his wife for two years, but in June 2010 he reported he was living with his wife, albeit in a distant on and off relationship.  Then in August 2010, he reported both that he     and his wife were separated, but also they were moving into a transitional housing program to save money to get out of a bad neighborhood.  Interestingly, in an August 2013 statement, the Veteran reported that he married one wife in 2008, divorced her in January 2011, and then remarried her in June 2013.  However, in      a November 2013 statement, that wife reported that they married in 2005, prior to which they dated for a long time.  Then they separated in October 2011, divorced   in March 2012, and remarried in 2013.  The Board notes that VA treatment records show that in July 2011, the Veteran reported that he was sleeping with his wife and his status was married.  Interestingly, the Veteran's ex-wife from whom he was divorced in 2002 or 2003, also submitted a statement indicating that she and the Veteran tried to reconcile in 2010 and suggested that they were living together.  

Other evidence supports a finding that the Veteran exaggerates his symptoms or       is otherwise an unreliable historian.  For instance, while the Veteran reported to a January 2006 VA examiner that he began experiencing PTSD symptoms upon his return from Vietnam, during initial VA visits between May 2002 and February 2004, depression screening was negative (in July 2002 and September 2003), the Veteran explicitly denied "any psychiatric or emotional problems," despite offering complaints other than those related to mental health.  Then, during a January 2009 psychological evaluation, the Veteran stated that his emotional distress began in 1988.  

Furthermore, despite his reports of severe symptoms, the Veteran was often noted   to be noncompliant with medications or with therapy appointments, such as in December 2007, September 2008, and November 2010.  He was frequently a no-show for his mental health appointments, with as many as 14 mental health clinic no-shows by August 2007, though he frequently presented for treatment for other conditions.  He reported in February 2005 to a VA provider that he attends groups  at the Day Resource Center, yet the VA provider stated that that assertion was not supported by the record.  Similarly, while the Veteran reported that he went to PTSD group during his August 2007 VA examination, the examiner noted the numerous mental health no-shows and stated that he does not see "full investment."

Also noteworthy is an August 2007 notation from the Veteran's treating psychiatrist that the Veteran dropped in briefly without an appointment because he was concerned about his VA examination the next day.  He "wanted it to be reaffirmed that he remains symptomatic from his condition."  Such action suggests a motivation for secondary gain.  In this regard, in a January 2013 statement, the Veteran himself stated that he needed an increase in benefits "because California rent is very high."  

Other assertions regarding the general severity of the Veteran's PTSD, his sole service-connected disability, are unsupported.  In February 2005, he reported         that groups are too large, and in July 2006, he stated that he "is not able to handle group."  However, during times when the Veteran did attend group, he was noted   to offer thoughtful and positive responses (March 2005), to actively participate 
(August, September, and November 2007), or to otherwise be attentive and cooperative (September 2004).  In fact, the Board finds it probative that, despite the Veteran's claims of poor social interaction, inability to handle groups, or inability to get along with supervisors, while he was enrolled in the drug relapse prevention program in August 2004, he "actively participated in the program" and, while enrolled, "did well in the work portion of the program."  It was noted that   he "worked well on the work floor and adjusted to various work demands," and "received favorable ratings from his work supervisors."  He also did well in the clinical portion, though he tested positive for alcohol twice while in program.  More recently, in January 2010, he was also noted to "attend groups without fail," to participate well in the group, to give appropriate feedback, to interact well with other veterans, and "participated in an organizational group" with the goal of forming and becoming an active member of a VA Consumer Council at the Waco VA facility.

In this regard, although the Veteran frequently reported ongoing social isolation, avoidance, or inability to be around or get along with others, the record demonstrates otherwise.  In addition to his noted ability to interact and participate in group: in March 2004, the Veteran was staying with his sister on occasion; in September 2004, when a VA provider attempted to contact the Veteran, he was not home (and thus out of the house), and his mother answered his phone; in December 2004, he contacted VA about his girlfriend getting a test; in February 2005, the Veteran reported that he inherited money from his father; in April 2005, the Veteran called his daughter in Florida for information; in August 2005, he was playing cards; in February 2006, he reported that his brother and sister help him get around; in March 2006, he reported that he goes to church, and goes food shopping with his brother occasionally; in January 2007, he reported that his mother helps with his medications, meals, and structuring his days; in August 2007, he reported that his family members come to check on him daily, including his mother, sister, brother, and aunt, and that he goes    to church weekly and has associates but no close friends; in June 2008, the Veteran reported symptoms following the death of his step-mother; in August 2008, he reported that he relies on family and public transportation (thus, interacts with the public) to get to his appointments; in January 2009 his brother-in-law drove him to an SSA appointment; and in May 2009, he discussed the death of an older close cousin.  Also noteworthy is that upon entering into an inpatient PTSD program in December 2009, the Veteran reported "close" relationships with his mother, father, children,     and an "ex," and conflictual relationship with siblings because "they still enjoy the party life."  He also stated that he is "active" in a religious group/community/church, and has frequent contact with family and children.  The Board points out that earlier that year in January, the Veteran reported he was not in contact with his sons.  Also during his inpatient stay, he attended groups without fail, was cooperative, posed no behavioral problems, and "overall has done well."  It was noted that he "can certainly handle his [activities of daily living]."

Also, in January 2010 and May 2010, it was noted that during the inpatient PTSD program, the Veteran served "as member government president" and had the idea    of forming a veterans' council when he returned home.  In May 2010, the Veteran reported that he was maintaining contact with a veteran he met in the program and that he goes to church on Sundays and Wednesdays.  He also talks to his preacher.  In June 2010, the Veteran expressed interest in attending an ongoing support group that his "friend" attends on Wednesdays.  In August 2010, he reported that he was both living with his wife and separated from his wife; in a January 2013 statement, the Veteran reported receiving help from his son and wife; in June 2013, he 
remarried an ex-wife; and in November 2013, the Veteran reported he would get labs done next week "when he is back in town," suggesting that the Veteran was   not at his home.  

In sum, it appears that the Veteran exhibits a pattern of inconsistent reporting regarding his mental health history and symptomatology or omits relevant information, and such reflects that the Veteran is an unreliable historian.  See   Caluza, 7 Vet. App. at 511.  The Veteran has also been noted by both VA and non-VA clinicians to be exaggerating or malingering even.  For these reasons, the Board finds the Veteran is not credible in reporting his psychiatric symptoms for purposes of his VA claim for benefits.  See Cartright, supra. 

Based upon a longitudinal review of the record, the Board concludes that it was not factually ascertainable prior to April 24, 2014, that the Veteran was unemployable due to his service-connected PTSD.  In reaching this decision, the Board has reviewed the evidence of record, to include VA treatment and examination reports, SSA records, and the Veteran's statements, and considered all psychiatric symptomatology.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

On his TDIU application, VA Form 8940, filed in May 2010, the Veteran reported that he had completed high school and one year of college.  The Veteran also noted that he had received training in book keeping while in the military, and that he had worked as a security officer and in various warehouse positions.

While enrolled in a drug relapse prevention program in August 2004, the Veteran was noted to have done "well in the work portion of the program."  It was also noted that he "worked well on the work floor and adjusted to various work demands,"    and "received favorable ratings from his work supervisors."  An October 2007     SSA functional capacity assessment determined that the Veteran can understand, remember, and carry out simple instructions; make simple decisions; attend          and concentrate for extended periods; interact adequately with coworkers and supervisors; and, respond appropriately to changes in routine work setting.  

VA examiners in January 2006, August 2007, and May 2010 described the Veteran's PTSD as mild to moderate.  These findings are consistent with the January 2009 SSA examiner, who assigned a Global Assessment of Functioning (GAF) score of 60, November 2009 and May 2010 GAF scores of 60, and a June 2010 VA provider who also assessed the Veteran's PTSD as "mild."  The GAF score is a scale reflecting the "psychological, social, and occupational functioning    in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).

In May 2010, a VA provider explicitly found in daily contact with the Veteran          at Waco, PTSD signs and symptoms that are transient or mild, with decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.

The evidence also indicates that his symptoms were at most moderate during the period from June 2011 to March 2014.  He was productive in the sense that he maintained a relationship with and even remarried an ex-wife, maintained a relationship with his son, followed up with other medical conditions - even   meeting all goals and completing a program of physical therapy, participated            in home exercise, and was a self-described "relaxing expert."

A December 2013 VA examination noted the Veteran's statements of some improvement in symptoms, particularly his "fine" mood with occasional anxiety      or nightmares, his relationships with his wife and son, and his essentially normal mental status examination, with the limited exception of a blunted affect or depressed mood, and his self-described status as a relaxation expert.
  
An April 2014 VA examiner, after examining the Veteran and reviewing his claims file, opined that it would be mere speculation to determine if the Veteran would be able to gain and retain gainful employment, without regard to his age or nonservice-connected disabilities prior to April 24, 2014.  In support of this opinion, the VA examiner cited the Veteran's issues with credibility and an over exaggeration of symptoms.  

Upon review of the record, the Board finds that an effective date prior to April 24, 2014 is not warranted for the grant of a TDIU rating.  Although the Veteran has alleged that he is entitled to an earlier effective date for the award of entitlement to a TDIU rating, the Board finds that the competent, credible and probative evidence is against such a finding.  While the Veteran alleges he has been unemployable since 2003, the Board finds his statements as to the severity and extent of his PTSD and its impact on his occupational functioning have been exaggerated and are not credible.   

The Veteran did not meet the schedular criteria for a TDIU until the 70 percent rating was assigned, and it was not until the April 24, 2014 VA examination upon which the increased rating was based that the examiner opined his PTSD would cause him significant problems in obtaining or maintaining gainful employment.  While the RO made a typographical error in assigning the March 24, 2014 effective date to the increased rating for PTSD, the Board is not required to extend that error by assigning that effective date to the grant of a TDIU rating.  See McBurney, supra.  Here, the first probative evidence indicating his PTSD rendered him unemployable was the April 24, 2014 VA examination report.  As such, April 24, 2014 is the appropriate effective date for the award of TDIU.  Prior to that date, the competent, credible, and probative evidence does not warrant a finding that he was unable to obtain or maintain gainful employment due to his PTSD.  In this regard, his self-report of symptoms and occupational impairment were exaggerated.  
 
For the reasons set forth above, the Board finds that the Veteran's service- connected PTSD does not render him unable to secure or follow substantially gainful employment for the period prior to April 24, 2014, and referral for extraschedular consideration for a TDIU rating prior to March 24, 2014,               under 38 C.F.R. § 4.16(b) is not appropriate in this case.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.        Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an effective date prior to April 24, 2014 for a TDIU rating, to include on an extraschedular basis, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


